Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 14 April 1787
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Edinburgh April 14th. 1787

I received your letter containing advice with respect to my education, which I shall allways feel the advantage of having obtaind and which I shall express my gratitude for by the only method in my power, implicitly following it. I have allready attended a course of lectures on each of the sciences you mentioned except Botany and Anatomy, which are to engross the greater part of my time this summer. It was not without the greatest difficulty and agitation of mind, that I could select one to be the object of my future and allmost sole pursuit. Indeed as on it my success in life hereafter must entirely depend, to determine a matter of such importance without a struggle would argue a stupid carelessness and insensibility. I was long delighted with the charms of Natural History, but found at last that altho it was the most rational and agreeable amusement in which hours of relaxation could be employed, yet it was too trivial to spend a whole life in the prosecution of. Natural Philosophy appeared more deserving of a particular attention, the exalted nature of its objects, and the utility which mankind in general derive from their investigation, seemed to offer a reward equal to the arduous undertaking. The sublime pleasure which the mind feels on the discovery of a Mathematical truth,  made it still more agreeable from its intimate connection with that delightful tho abstract science Ambition; perhaps I ought to be ashamed to confess it, as it must allways be mixed in some degree with vanity, hindered me from fixing on a knowledge of either of these, as the sole end to which I would wish to attain. Being certain that Politics was a science which would lead to the highest honours in a free state, and the study of which by many of its members would be of the greatest utility to the community in an infant one, I resolved to apply chiefly to it. From this time Montesquieu and Hume have been my principal study. The course of historical reading you advised, I am likewise pursuing. I am conscious that youthful hopes may be too ardent, and that my ideas must be in a great measure visionary, but I am at the same time convinced that Eloquence even in a very middling degree is respectable. My desire to become acquainted with the political constitution and natural productions of my own country, must I am afraid remain some time unsatisfied, as I have yet heard of no author of note who has wrote on its history either natural or civil. I wait with impatience for the publication of the history of the last war by Mr. Gordon of Massachusets. By the perusal of it I hope to have my curiosity in some degree allayed. I must trouble you for your advice on a particular which you did not mention in your letter: I mean the propriety of studying living languages, which has been questioned by so many. The 2 dead languages were all I acquired the least idea of at school, except the French. Having met with many inaccurate translations from there, I began to be afraid that the like mistakes might be committed with respect to the meaning of the original author in others, and to conceive that it was an essential part of education to be qualified for the perusal of books in the principal languages of Europe. With this design I immediately applied to the Italian, encouraged much by the account of the elegance of the poetical compositions in it, I received from those who understood it. Finding even the rudiments of it not so difficult as I expected, I have determined as soon as I shall be capable of reading it with ease, to undertake the Spanish, provided my plan meets with your approbation. This correspondence concerning myself entirely, must be so tedious and uninteresting to you, that was I not certain of your desire for the propagation of knowledge, nothing should induce me to trouble you. I have taken the liberty to procure the seat of an honorary member for you in a society instituted here for the encouragement of the study of  Natural history among the students at this university. I should not have thought the honor worth your acceptance, was not the list allready adorned wih the names of Black, Priestley and Pennant. Mr. Barton will deliver the Diploma. As my Father is very impatient for my return, I shall probably spend this winter in Paris, and set out the next summer.
Sir your much obliged humble Servt.,

Thomas M. Randolph

